Citation Nr: 1222115	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  08-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for degenerative disc disease, to include both the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied the Veteran's claim for service connection for degenerative disc disease, to include both the cervical and lumbar spine.  In May 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2008.

In December 2008, the Veteran testified during a Board video-conference hearing before a Veterans Law Judges (VLJ).  A transcript of the hearing has been associated with the claims file.  

In January 2009, the Board found that degenerative disc disease of the lumbar and cervical spine was not incurred in or aggravated by active service, and denied the claim.   The Veteran appealed the Board's January 2009 denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a joint motion for remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for service connection for degenerative disc disease of the lumbar and cervical spine, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In March 2010, the Board remanded the claim on appeal to the RO for further action, consistent with the JMR.  After accomplishing the requested action, the RO continued to deny the Veteran's claim (as reflected in the January 2011 and June 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  

In January 2012, the Veteran testified during a second Board video-conference hearing before another undersigned VLJ.  A transcript of that hearing is also of record.

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Accordingly, in a March 2012 letter, the Veteran was offered the opportunity to testify during s Board hearing before a third VLJ.  The Veteran did not respond to the letter.  

The Board points out, however, that, recently, the VLJ who conducted the December 2008 Board hearing retired from Federal service, and is thus, no longer employed with the Board.  As such, there is no longer a need for a panel decision in this appeal.

The Board also notes that in his appeal before the Board, the Veteran was initially represented by The American Legion.  During his appeal to the Court, the Veteran was represented by a private attorney.  This private attorney has continued to represent the Veteran before the Board throughout the post-JMR development.  

For reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Moreover, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The record reflects that the Veteran underwent VA spine examinations in April 2008 and June 2010.  In April 2008, the VA examiner obtained a history from the Veteran and physically examined him.  The report of that examination shows that he was diagnosed with cervical spine degenerative joint disease and degenerative disk disease at multiple levels, and with lumbosacral degenerative disk disease and degenerative joint disease at multiple lumbar segments.  The examiner, however, did not provide an opinion as to the cause of the Veteran's cervical and lumbar spine disabilities.

During both his December 2008 and January 2012 hearings, the Veteran testified that he injured his back initially during his in-service tour in Vietnam.  The Veteran contends that he was involved in a ground explosion that threw his body backward and caused him to land on his back.  The Veteran contends, and the service treatment records confirm, that he received treatment related to the blast impact on his ears at that time, but no treatment related to his back.  He also contends that jumping from helicopters several times in Vietnam, and carrying full and heavy ruck sacks also caused or aggravated his spine.  In this regard, as the parties to the Joint Motion points out, the Veteran alleges that he injured his back during combat while in service, and that the Veteran's post-service medical records show treatment for upper and lower back disabilities.  

Although there is no documented in-service injury, the Veteran, as a layperson,  is as a combat Veteran (the Veteran was awarded the Combat Action Ribbon), which is indicative of combat exposure during his service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation).  See also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  

However, as was pointed out in the March 2010 Board remand, although the presumption of a back injury during combat in service is acknowledged, there must still be medical evidence etiologically linking the Veteran's back injury in service to a current back disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

Following the Board's remand, the Veteran underwent a second VA examination in June 2010.  The VA examiner summarized the Veteran's service treatment records as including evidence of a blast injury to the ears, but no complaints related to the back.  The examiner noted the Veteran's statement that he had normal pains as a young adult, but ignored them.  He reported that he did not want to be treated by VA at that time, and also that he did not have back pain in the late 1970's, 1980's, or initial 1990's.  He reported that the pain then started, and he initially utilized over the counter medication for treatment, but eventually sought medical care through VA.  The Veteran reported working in construction and injuring his back.  The examiner concluded that the Veteran's cervical and lumbar spine disabilities are less likely as not caused by or a result of his service in the military, to include any alleged injuries during his period of military service.  The examiner indicated that the basis for this opinion was the absence of symptoms for approximately twenty years after leaving the military, along with the on the job injury and the civilian occupation including physical labor.

In May 2011, the Veteran's wife submitted a written statement summarizing her recollection as to the history of the Veteran's spine disability.  She contends that he was reporting symptoms related to his pain immediately following his return from Vietnam.  During both Board hearings, the Veteran also asserted that he had symptoms immediately following service, but clarified that these symptoms were numbness, not pain.  He reported in January 2012 that his numbness turned to pain in approximately 1978-1980, and that he sought treatment through VA in the early 1990's.  

Also, during the January 2012 hearing, the Veteran testified that he did not have any work related back injury at any time.  He reported that he had a construction job for a short time after service before going to trade school, during which he was not injured, and that for more than thirty years since then, he has worked as an appliance technician, which he reported is not a physical job.  Thus, the Veteran is challenging the adequacy of the June 2010 VA examiner's opinion, as it is inconsistent with the Veteran's lay testimony as to his history of symptoms, as well as his history of any work-related accident, both of which the Veteran is competent to assert.   See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993.

Given the inconsistency between the history documented in the June 2010 VA examination report and the history as reported by the Veteran during his Board hearings, as well as the absence of any reference to the hearing testimony included in the basis for the VA examiner's opinion, the Board finds that the June 2010 VA examiner's opinion is inadequate, and that a new opinion-based on consideration of all pertinent medical and lay evidence (to include the assertions as to the Veteran experiencing numbness immediately after service, and the absence of a work related injury following service)-is needed to resolve the claim on appeal.  See Barr, 21 Vet. App. at 311.

Accordingly, the RO should arrange for the Veteran to undergo VA examination of the cervical and lumbar spine, by an appropriate physician, at a VA medical facility. The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for service connection (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should take appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The record indicates that the Veteran has been receiving treatment from the Cheyenne VA Medical Center (VAMC). The claims file contains VA medical records from the Cheyenne VAMC dated through February 2008; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Cheyenne VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since February 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Also, the claims file currently includes private clinical records dating in 2006 from Dr. S.J.B.  It is unclear from the record whether additional evidence exists from this physician.

Accordingly, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran provide signed authorization to enable VA to obtain all outstanding private records-including, in particular, any such records from Dr. S.J.B.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the Cheyenne VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since February 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim.  In its letter, the RO should specifically request that the Veteran provide signed authorization to enable VA to obtain any outstanding records from Dr. S.J.B., as well as any other private treatment provider.

The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination of the cervical and lumbar spine, by an appropriate physician, at a VA medical facility. The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should confirm the diagnosis of all disability(ies) affecting the cervical and lumbar spine.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service-in particular, to the in-service blast injury, and/or the repeated in-service helicopter jumps and/or carrying a heavily weighted ruck sack in service.

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's testimony as experiencing numbness for many years prior to the initial onset of pain in the spine, as well as the Veteran's wife's May 2011 lay statement.  The examiner should also consider and discuss the Veteran's hearing testimony as to the absence of any post-service work related injury to the spine.

The examiner should set forth all examination findings, together with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for degenerative disc disease, to include both the cervical and lumbar spine, in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC (SSOC) that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


